PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 11,164,322
Issue Date: November 2, 2021
Application No. 16/560,228
Filing or 371(c) Date: September 4, 2019
Attorney Docket No. 	Q249603

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(f), filed October 8, 2021 to accept a certified copy of the foreign application.

37 CFR 1.55(d)(1) provides that:

The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6) ) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing. (italics added).

The requirement for a certified copy does not arise unless a proper claim for priority is made.  The application data sheet, filed September 4, 2019, did not properly identify the foreign application by specifying the day, month, and year of its filing in the application data sheet. As per 37 CFR 1.55(d)(1), the claim for priority was due January 6, 2020. Therefore, the corrected application data sheet, filed May 11, 2021, was filed outside the time limit for a timely priority claim as set forth in 37 CFR 1.55(d)(1).  

Therefore, the renewed petition under 37 CFR 1.55(f) renewed petition to accept a certified copy of the foreign application is DISMISSED.

To correct the claim for priority in the application data sheet, a petition under 37 CFR 1.55(e) to accept an unintentionally delayed priority claim is required.  A further renewed petition under 37 CFR 1.55(f) is not required with the petition under 37 CFR 1.55(e).

A petition under 37 CFR § 1.55(e) must be accompanied by:  


(1) 	The priority claim under 35 U.S.C.119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual 
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies
(3) 	The petition fee set forth in § 1.17(m); and
(4)  	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

In addition, petitioner may wish to consider filing a petition under 37 CFR 1.55(e) along with a request for a certificate of correction accompanied by the required fees, a proper statement of unintentional delay and a properly corrected ADS to correct the issue. See 80 FR 60367 (October 6, 2015). Petitioner should note that as such a petition would have a filing date that is beyond 2 years from when the priority claim was due, an additional explanation for the extended delay needs to be included with the petition. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed priority claim was unintentional where the petition to accept such priority claim was filed more than two years after the date the priority claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

There are three periods of delay the petitioner must address in a statement of additional explanation for the extended delay:​
​
The first period of delay is the delay between when the benefit claim was due and when the benefit claim was filed;

The second period of delay is the delay in filing the initial petition;

The third period of delay is the delay in filing a grantable petition.    ​


Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner